Citation Nr: 0501990	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04-12 812	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a rating higher than 40 percent for a 
lumbosacral strain.  

3.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an increased rating for DJD of the right 
ankle, to include postoperative residuals of fusion, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council

WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1974 to February 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

A more recent March 2004 rating action granted service 
connection for tinnitus and assigned an initial 10 percent 
disability rating.  That decision also granted an increase 
from 20 percent to 40 percent for the lumbosacral strain 
under the rating criteria in effect prior to September 26, 
2003, but denied a total disability rating based on 
individual unemployability (TDIU).  During the subsequent 
July 2004 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran disagreed with the March 2004 
TDIU denial.  While testimony at an RO hearing may constitute 
a notice of disagreement (NOD), testimony at a hearing before 
the Board cannot constitute a valid NOD and, thus, cannot 
serve to trigger or initiate appellate review.  See Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  The RO hearing in this 
case was in February 2004, before the March 2004 TDIU denial, 
so that testimony cannot be an NOD to the TDIU denial either.  
And there is otherwise no formal written NOD to that TDIU 
denial.  Accordingly, the veteran and his representative 
hereby are advised that, to appeal the March 2004 TDIU 
denial, a formal written NOD must be filed with the RO to 
initiate an appeal.  See 38 C.F.R. § 20.300 (2004).


FINDINGS OF FACT

1.  The veteran was notified in January 2000 of a rating 
action that month that denied his petition to reopen his 
claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, but he did not appeal.  

2.  The evidence received since that January 2000 rating 
decision is cumulative or redundant of the evidence of record 
when that decision was issued.  

3.  The veteran's lumbosacral strain causes severe limitation 
of motion, but there is no intervertebral disc syndrome 
(IVDS), vertebral fracture, ankylosis, or muscle spasm or 
guarding causing abnormal gait or abnormal spinal kyphosis.  

4.  The veteran has DJD, i.e., arthritis, in his right knee, 
but there is no creptitus, instability, ankylosis, or 
significant flare-ups and extension is to 0 degrees and 
flexion to 115 degrees.  His weight-bearing is limited due to 
nonservice-connected massive obesity.  

5.  The veteran also has DJD in his right ankle, but his 
surgical residuals do not include fusion or ankylosis.  He 
has full plantar flexion, but dorsiflexion is to only 10 
degrees.  

6.  The veteran is service connected for bilateral hearing 
loss; he has level III hearing acuity in each ear.  




CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying reopening of the 
claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, of which the veteran was 
notified but did not appeal, is final.   38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since 
that January 2000 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  The criteria are not met for a rating higher than 40 
percent for the lumbosacral strain.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Codes 5292 
and 5295 (2000); and Diagnostic Codes 5003, 5242, 5237 
(in effect since September 26, 2003).  

4.  The criteria are not met for a rating higher than 20 
percent for DJD of the right knee.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003 and 5260 (2004).  

5.  The criteria are not met for a rating higher than 10 
percent for DJD of the right ankle, to include postoperative 
residuals of fusion.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5271 (2004).  

6.  The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice by letter of January 23, 2002, which was prior to the 
RO denial in December 2002.  This was in accordance with the 
holding in Pelegrini II.  This letter addressed all of his 
claims except the claim for a compensable rating for 
bilateral hearing loss.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  

Here, although the January 2002 VCAA notice letter that were 
provided to the veteran do not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  This includes the 
information provide him at the July 2004 Board 
videoconference (pages 28, 29, 32, and 33).  

The VCAA letter requested him to provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's service medical records (SMRs) are on file.  
While it was at one time alleged that not all SMRs are on 
file, in response to an August 13, 1996, RO letter requesting 
information for a more thorough search, an August 14, 1996, 
Report of Contact reflects that the veteran stated that he 
had submitted all original SMRs to the RO when he first 
applied to VA in 1979 and, so, did not have the information 
requested.  However, the purported SMRs are not on file and 
it is not clear why the veteran would have had the original 
SMRs.  In any event, his SMRs were obtained from the 
appropriate repository.  

Also on file are voluminous private and VA clinical records 
as well as records pertaining to his claims for Workman's 
Compensation benefits (for injuries of the right ankle, right 
knee, and low back which occurred after service) as well as 
records from the Social Security Administration.  Also, 
transcripts of his testimony at the RO in February 2004 and 
at the Board videoconference in July 2004 are on file.  
Indeed, following the Board videoconference he submitted 
voluminous additional evidence together with a waiver of 
initial consideration of that evidence by the RO.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

With respect to the claim for a compensable rating for a 
bilateral hearing loss, as was explained to him in the 
statement of the case (SOC), the rating assigned is based on 
a "mechanical" - meaning nondiscretionary, application of 
the schedular rating criteria to the results of audiometric 
testing.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Reopening Service Connection for a Psychiatric Disorder, to 
include PTSD

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Following a September 1997 Board decision which denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, the veteran was notified in January 2000 of a 
rating action that month which denied reopening of a claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, but he did not appeal.  

The unappealed January 2000 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because the veteran did not appeal that decision, this, in 
turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's January 2000 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if, as in this case, the RO already has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The veteran filed 
his petition to reopen his claims in January 2002, after this 
critical date, in November 2001, so the amended regulation 
does apply.  

Currently, 38 C.F.R. § 3.156(a) provides: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

38 C.F.R. § 3.156(a)(2004).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Indeed, for the limited purpose of determining whether the 
claims should be reopened, weighing the probative value of 
the evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO determined that new and material evidence had 
not been submitted to reopen the claim but, regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide this matter on appeal.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) and Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The evidence on file at the time of the January 2000 rating 
decision denying reopening of the claim for service 
connection for PTSD included the service medical records 
(SMRs) as well as postservice private and VA clinical 
records.  These revealed that the veteran did not have active 
service in the Navy prior to his verified active duty in the 
Army, despite a service document which he submitted which 
appeared to have been altered.  Contrary to his 
uncorroborated assertions, he had never served in Vietnam and 
had never been in combat and had not received any combat 
wounds.  Rather, he served in the continental United States 
and in Germany.  He was assessed during service as having 
anxiety, which was acute, but the onset of a chronic 
psychiatric disorder during service was not shown and there 
was no definite psychiatric diagnosis on VA examination in 
December 1980, shortly after service nor until years after 
service and was not shown to be related to his military 
service.  

With respect to PTSD, there were some clinical records 
indicating that the veteran had PTSD but those records were 
inaccurately based upon the supposition that the veteran had 
had combat duty in Vietnam.  However, since he did not 
participate in combat, there was no corroborated and valid 
service stressor.  

The evidence received since the January 2000 rating decision 
includes testimony at a February 2004 RO hearing and at a 
July 2004 Board videoconference.  At the former he testified 
that he had been treated for PTSD (pages 10 and 11 of that 
transcript) and at the latter he reiniterated the stressors 
that purportedly occurred in Germany (pages 19 and 20).  As 
to treatment for PTSD, this evidence is cumulative since 
there was already on file evidence of psychiatric treatment 
which purportedly was for PTSD, although based on inaccurate 
clinical histories related by the veteran.  As to the 
stressors, he had previously related these, as reflected in 
counseling records from a Vet Clinic and, so, this testimony 
is not new.  Also, the statement of the service 
representative at the Board videoconference that the veteran 
is a "Vietnam veteran" (at page 5) is simply not true.  

New private clinical records include notations of a history 
of PTSD.  Together with treatment records, Leo Shea, a 
clinical and forensic psychologist stated in April 2004 that 
the veteran had PTSD, a dysthymic disorder, and social phobia 
and that the veteran complained of intrusive recollections of 
the uncorroborated events previously reported in the claim 
file.  

The veteran has testified that VA physicians have diagnosed 
PTSD.  As to this, VAOPT records reflect, among other 
diagnoses such as a panic disorder, diagnoses of PTSD.  
However, these records do not contain an opinion linking any 
acquired psychiatric disorder to military service and the 
diagnoses of PTSD were merely carried forward without any 
explanation.  Also submitted were duplicate copies of SMRs 
and voluminous private clinical records unrelated to 
psychopathology.  

Accordingly, the Board must conclude that while some of the 
evidence is new, it is not material in that it does not 
relate an acquired psychiatric disorder to military service 
nor provide corroboration of any inservice stressor giving 
rise to PTSD.  

In sum, the Board finds that the evidence submitted since the 
January 2000 RO denial is not new and material.  So the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, cannot be reopened.  Spalding v. Brown, 
10 Vet. App. 6, 11 (1996).  The veteran's allegations, alone, 
will not suffice to address the issue of medical causation 
because he is a layman and, therefore, does not have the 
necessary medical training and/or expertise to give a 
probative opinion concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, his 
arguments essentially amount to the very same allegations 
made in January 2000, so reiterating them cannot serve as a 
basis for reopening the claim.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  And even if his statements were new, they 
still would not be material because they do not provide 
corroboration of an inservice stressor.  See Pollard v. 
Brown, 6 Vet. App. 11, 12 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where compensation already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance.  

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical and inadequate the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Lumbosacral Strain

Other than intervertebral disc syndrome (IVDS), under DC 
5293, the criteria for evaluating spinal disabilities DCs 
5285 through 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered, including the renumbering of DC 5295 
to DC 5237.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new 
criteria").   

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder (which does not include IVDS) 
for the period prior to September 26, 2003, only the old 
rating criteria may be applied, but both the old or the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning September 26, 2003.  

Spinal Rating Criteria Prior to September 26, 2003

38 C.F.R. § 4.71a, DC 5285, provided that residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  With spinal cord involvement, 
being bedridden, or requiring long leg braces, a 100 percent 
rating was warranted.  In other cases, the rating was to be 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.  

38 C.F.R. § 4.71a, DC 5286, provided that for complete bony 
fixation of the spine (ankylosis) in a favorable angle, a 60 
percent rating was warranted.  When in an unfavorable angle, 
with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type), a 100 percent rating was warranted.

38 C.F.R. § 4.71a, DC 5289, provided for a 40 percent rating 
for favorable and a 50 percent rating for unfavorable 
ankylosis of the lumbar spine.  According to 38 C.F.R. 
§ 4.71a, DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation of 
motion a 20 percent rating, and severe limitation of motion a 
40 percent rating. 

38 C.F.R. § 4.71a, DC 5295, provided that a lumbosacral 
strain - with muscle spasm on extreme forward bending with 
loss of lateral spine motion, warranted a 20 percent rating.  
When severe with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Ratings under 38 C.F.R. § 4.71a, DC 5003, for degenerative 
arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98 (Aug. 14, 
1998).

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion, and even though motion is 
possible beyond where pain sets in and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Spinal Rating Criteria as of September 26, 2003

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 through 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacro-iliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  And as 
mentioned, the DCs for rating spinal disorders were 
renumbered, including renumbering the DC relating to 
limitation of motion of the lumbar spine, DC 5292, as DC 5237 
(lumbosacral or cervical strain) and DC 5242 (degenerative 
arthritis of the spine).  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

The spinal rating criteria revised on September 26, 2003, 
provide for assigning an evaluation based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

The revised criteria also provide, in part, that evaluations 
may be based on limitation of the combined range of motion of 
the particular spinal segment and, at Note 2, set forth 
maximum ranges of motion with the exception that a lesser 
degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range 
of motion should be measured to the nearest five (5) degrees.  

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Note 5 provides that unfavorable 
ankylosis is when the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

Here, during the course of this appeal a March 2004 rating 
action increased the 20 percent rating for the veteran's 
service-connected lumbosacral strain to the maximum for 
limitation of motion of 40 percent for severe limitation of 
motion of the lumbar spine under the criteria in effect prior 
to September 26, 2003, effective November 15, 2001, the date 
of receipt of the claim for an increased rating.  A rating in 
excess of 40 percent was not warranted under the old criteria 
absent a vertebral fracture, under then DC 5285 unfavorable 
ankylosis of the lumbar spine under DC 5289, or IVDS under 
former DC 5293.  However, no vertebral fracture, unfavorable 
ankylosis or IVDS is clinically shown.  So, a rating in 
excess of 40 percent is not warranted under the criteria for 
evaluating spinal disabilities prior to September 26, 2003.  

Under the criteria which became effective September 26, 2003, 
for a rating in excess of the current 40 percent rating there 
must be either unfavorable ankylosis of the thoracolumbar 
spine, for a 50 percent rating, or unfavorable ankylosis of 
the entire spine, including the cervical spine, for a 100 
percent rating.  Here, there is no contention or evidence 
that the veteran has unfavorable ankylosis of the entire 
spine.  On the other hand, he did testify that VA physicians 
had told him that he had ankylosis (page 10 of the BVA 
videoconference).  However, a lay person's statement of what 
a physician said is significantly diluted, as in the 
connection between a lay account of past medical information, 
and is filtered through layman's sensibilities, such that 
this type of evidence is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  In this case, on VA examination in 
November 2003, as a result of massive obesity, the veteran 
had only a trace of lumbar flexion and extension and lateral 
bending was to 10 degrees on the left and to 15 degrees on 
the right.  So, stated simply, while his range of motion is 
limited due to obesity and perhaps his service-connected 
lumbosacral disorder, the fact that he has some remaining 
motion indisputably establishes that he does not have 
ankylosis of the thoracolumbar spine.  

The veteran had insertion of a sacral nerve stimulator to 
control urinary incontinence in October 2003 but, due to 
infection, it was removed later that month and then 
reimplanted in January 2004.  The veteran has alleged that he 
has urinary incontinence due to his service-connected 
lumbosacral disorder.  This is supported by a March 2004 
statement of Dr. Phelps which noted that the stimulator had 
resolved the bladder dysfunction which indirectly confirmed a 
neurologic etiology, although there was no way to completely 
establish if a back disability led to his bladder problems 
but it was a likely possibility.  

However, VAOPT records include a July 2003 record, prior to 
the sacral nerve stimulator implantations, of chronic 
prostatitis and urinary incontinence.  Moreover, a VA 
physician reviewed the veteran's claim file in March 2004 to 
determine if urinary incontinence was secondary to the 
service-connected lumbosacral strain.  The physician 
concluded that a recent lumbar MRI found no significant 
abnormalities and a chronic muscular strain should not 
produce neurological symptoms, as could degenerative disc 
disease with nerve root impingement at S2, S3, and S4.  It 
was concluded that it was not at least as likely as not that 
the veteran's current incontinence was secondary to the 
service-connected lumbosacral strain.  So the incontinence is 
due to nonservice-connected disability and cannot, in turn, 
be considered in determining the evaluation to be assigned 
for the service-connected left knee disorder.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.14 
(2003).  

Additionally, records from the Elliot Hospital in November 
2000 reflect that he had recurrent infections secondary to 
hygiene restrictions because of pannus (panniculus adipose) 
for which he underwent a panniculectomy for recurrently 
infected abdominal pannus.  It was based on these records 
that the RO denied service connection for residuals of a 
panniculectomy in a February 2000 rating decision.  

Lastly, from testimony at the Board videoconference, it 
appears that there may be an assertion that the veteran's 
service-connected lumbosacral strain causing breathing 
impairment (pages 16 and 17).  However, service connection 
was severed for bronchial asthma with chronic obstructive 
lung disease (COPD) by a March 1984 rating decision.  
Moreover, the additional evidence submitted since the 
videoconference indicates that he has sleep apnea which may 
be an adverse consequence of his massive obesity.  


Right Knee DJD

The Board will consider all DCs relevant to rating disability 
of the knee.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5260, 5261, 5262, and 5263.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003, explained above, provides for rating of arthritis of 
the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98 (August 14, 1998).  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  flexion limited to 60 degrees is 0 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees is 0 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  

There veteran has never had ankylosis of the right knee, so 
application of DC 5256, governing ratings based on knee 
ankylosis is not applicable.  

The veteran's claim file was reviewed on the recent VA 
examinations in September 2002 and November 2003.  The 
veteran testified at the RO hearing (page 5) that at the 2002 
examination he was not asked to remove his long-leg brace so 
that his right knee could be examined.  However, this is in 
direct contradiction to that examination report which 
specifically states that he "would not take off his leg 
brace."  This was noted to preclude close examination of the 
knee.  As to this, the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran had numerous complaints regarding his right knee, 
with flare-ups occurring three times weekly.  However, his 
was noted to be morbidly obese, with his weight being over 
300 lbs, and the subsequent 2003 examination could only 
estimate his weight as being between 400 and 500 lbs. with 
the massive obesity rendering weight-bearing almost 
impossible and aggravating knee pain without significant 
instability and, moreover, there being no significant 
activity which would stimulate flare-ups.  Since the right 
knee was closely examined on VA examination in 2003, the 
conclusion that activity did not stimulate flare-ups must be 
given greater probative value.  

Neither the 2002, when only extension could be estimated, nor 
the 2003 VA examination revealed a degree of limitation of 
motion warranting an increased rating.  While the veteran 
complained of right knee instability resulting in falls, for 
which he uses a long-leg brace with a locking mechanism at 
the knee, the 2003 examination found no ligamentous 
instability.  So, a separate compensable rating based on 
instability, when as here there is arthritis, is not 
warranted.  X-rays on VA examination in 2002 found only some 
degenerative features with slight medial compartment joint 
space narrowing and a joint mouse.  Too, while the veteran in 
essence complained of crepitation on examination in 2002, the 
2003 examination found no creptitus.  Under 38 C.F.R. § 4.59, 
crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact that are diseased.  

Accordingly, an increased rating for DJD of the right knee is 
not warranted.  

DJD of the right ankle

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis under DC 5003. 

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  

While the 2002 VA examination indicated that the veteran had 
had surgical fusion of the right ankle, even that examination 
found that even though he did not remove his right long-leg 
brace for examination purposes, he nonetheless had some 
slight discernible motion of the right ankle.  In fact, the 
2003 VA examination found that he had full plantar flexion to 
45 degrees and that dorsiflexion was to 10 degrees, i.e., 
half of normal dorsiflexion.  The 2003 examination 
specifically noted that the right ankle was not fused and 
this is confirmed by range of motion testing on both 
examinations.  As related in a June 1984 statement by Dr. 
King, in 1983 the veteran had a right ankle lateral ligament 
reconstruction using a tendon graft, following a 1981 work-
related right ankle sprain.  So, application of DCs 5270, for 
ankylosis, and DC 5272, for subastragalar or tarsal joint 
ankylosis, is not warranted.  Further, he has not had an 
astragalectomy, so DC 5274 is not applicable.  

VA X-rays on examination in 2002 found features of post-
traumatic arthritis, as well as a calcaneal spur and a 
hyperdense area in the os calcis that was an anatomical 
variant.  Since he has arthritis, this leaves only the 
application of DC 5271 which provides for rating of an ankle 
on the basis of limitation of motion.  Given that he has half 
of normal dorsiflexion and full plantar flexion, a rating in 
excess of the current 10 percent rating is not warranted, 
even if he were to have the type and degree of flare-ups of 
which he complained of on VA examination in 2002, and as to 
this the 2003 examination found that his massive obesity 
rendered weight-bearing almost impossible and aggravated 
ankle pain but without significant instability and found that 
no significant activity would stimulate flare-ups.  

Loss of use of a foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5167.  38 C.F.R. § 4.71a, DC 
5284 provides for a maximum rating of 30 percent unless there 
is actual loss of use of the foot, in which case a 40 percent 
rating may be assigned.  However, actual loss of use of the 
right foot is not demonstrated, nor is ankylosis of the right 
ankle.  



Bilateral Hearing Loss

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. 
§§ 4.85-4.87a (2003).  Where the applicable law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991); see also Baker v. West, 11 Vet. 
App. 163, 168 (1998).  

In this particular case, however, the veteran filed his claim 
for service connection for bilateral hearing loss after the 
effective date of the new criteria.  So only the new criteria 
need be considered because the change from the old criteria 
to the new criteria did not occur during the pendency of his 
appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

In any event, substantively, the former and current criteria 
are the same except that the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation. 

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2004). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, DC 6100 (2004).  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

At the Board videoconference the veteran's wife testified 
that she was not allowed to be with the veteran when he 
underwent VA audiometry testing (pages 18 and 19 of that 
transcript).  However, 38 C.F.R. § 4.85 (2004) requires that 
VA audiometric rating examinations must be conducted using 
controlled speech discrimination and puretone audiometry 
test.  This requires that testing be done in a sound proof 
environment so that hearing impairment can be compared with 
those who have normal hearing acuity.  

When examined by a VA audiologist in November 2003 in 
connection with his current claim, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear	20	10	20	50	65	41

Left Ear	15	15	15	50	85	36

*As mentioned earlier, however, the pure tone threshold at 
500 Hz (i.e., 5 KHz) is not currently used for evaluation 
purposes-that is, when determining the appropriate rating to 
be assigned, but it is used instead in determining whether a 
ratable hearing loss exists under 38 C.F.R. § 3.385 (2004).  
That regulation arises in the context of determining whether 
the veteran is entitled to service connection, which is no 
longer at issue since the RO already has conceded that he is.  
The dispositive issue in his current appeal, rather, is 
whether he deserves a higher rating for his already service-
connected hearing loss disability.  

Also during the November 2003 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	82%

Left Ear	78%

Thus, according to 38 C.F.R. § 4.85, Table VI, he has level 
III hearing acuity in each ear (i.e., bilaterally)-which, in 
turn, correlates to a noncompensable (0 percent) rating under 
Table VII, DC 6100.  This rating is derived entirely from an 
objective, systematic, "mechanical" application of the 
results of his November 2003 VA hearing test to the specific 
criteria of the applicable code, meaning the Board does not 
have any discretion whatsoever to conclude otherwise.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has considered 38 C.F.R. § 4.86(a) and (b) with 
respect to the veteran's claim.  The audiological test 
results do not reflect puretone thresholds in the 1000, 2000, 
3000, and 4000 Hertz frequencies at 55 dB or more, as 
required under 38 C.F.R. § 4.85(a).  Further the current 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz, as required under 38 C.F.R. 
§ 4.86(b).  Thus, use of those criteria would therefore be 
inappropriate because he does not have the 
"exceptional patterns of hearing impairment" contemplated 
in 38 C.F.R. § 4.86(a) and (b).  

Moreover, with average puretone threshold levels of 36 in the 
right ear and 41 in the left ear, even under Table VI(a) the 
veteran's hearing acuity was be level I in each ear which, 
under Table VII also translates to a noncompensable rating.  



Extraschedular Ratings

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The requirement for an extraschedular rating 
contemplates "marked" interference with employment and not 
simply that which is already encompassed under specific 
schedular rating criteria.  He has not been hospitalized on 
account of his service-connected disabilities and the degree 
and type of impairment is not of the type which would 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The petition to reopen the claim for service connection for 
service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 

The claims for a rating in excess of 40 percent for a 
lumbosacral strain, in excess of 20 percent for DJD of the 
right knee, in excess of 10 percent for DJD of the right 
ankle, to include postoperative residuals of fusion, and for 
a compensable rating for bilateral hearing loss are denied.  



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


